Citation Nr: 1339396	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from June 2004 to June 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection and a 10 percent rating for PTSD. 

In an April 2010 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's PTSD, effective October 17, 2008.  In a July 2010 rating decision, the effective date of the 30 percent rating was changed to June 28, 2008.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2011 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file. 

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted he is unable to work due to his PTSD and is currently a full-time student in college.  See March 2010 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.

A review of the Virtual VA and Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.



This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating higher than 30 percent for his PTSD.  He asserts his symptoms are more severe than what is represented by a 30 percent rating.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds the duty to assist has not been met.  During the March 2011 BVA Hearing, the Veteran indicated that subsequent to the hearing he had a consultation scheduled with his treating psychologist at the VA.  See March 2011 BVA Hearing Transcript, page 13.  These records have not yet been associated with the claims file.  Furthermore, the most recent VA treatment notes associated with the file are from February 2011.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records, "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  On remand, all updated VA treatment records should be obtained and associated with the claims file.

The Veteran was afforded his most recent VA examination for PTSD in March 2010, more than three years ago.  During the March 2011 BVA Hearing, the Veteran indicated that his symptoms have changed since his last VA examination in March 2010.  See March 2011 BVA Hearing Transcript, pages 12-13.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board finds that a remand is necessary to afford the Veteran a VA examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated treatment records.  In particular, obtain all VA treatment records from February 2011 to the present.

2.  After any updated records have been obtained, schedule the Veteran for a VA examination to determine the severity of his PTSD.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of 
38 C.F.R. § 4.130, Schedule of Ratings for Mental Disorders, Diagnostic Code 9411.  

The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.

4.  After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should review the record and readjudicate the issue.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
	J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

